Citation Nr: 1533423	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-11 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to service connection for pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June 1984 to August 1984, and had additional service in the U.S. Army Reserve.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO).  In April 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that his bilateral pes planus was aggravated in service; he argues that his plantar fasciitis developed as a result of his duties in service.  Inasmuch as only active duty Reserve service (to include ACDUTRA and inactive duty training (INACDUTRA)) is qualifying service to establish line of duty and entitlement to compensation, development in a claim of service connection based on such duty must include identification of the period/periods when the claimed disability is alleged to have been incurred or aggravated; verification of whether the claimed period was a recognized period of active duty service; and development of evidence to establish whether the claimed disability is indeed related to disease, injury, or event shown during the verified period of active duty service (often requiring medical opinion).  

To date development in the instant case has included securing service treatment records (STRs) pertaining to the Reserve service and a report indicating the total service points accrued.  However, development to ascertain the alleged period(s) of service when the aggravation of pes planus occurred or when plantar fasciitis was incurred, to verify whether the appellant was indeed in line of duty at such times, and to determine whether or not any of his claimed disability may be attributed to the alleged periods has been lacking (e.g., there is a medical opinion in the record that indicates current foot disability is related to military service in 1999 and 2000; there is nothing in the record showing the appellant was serving in line of duty at that time).   

In addition, pertinent postservice treatment records appear to be outstanding.  At the April 2015 Travel Board hearing, the appellant acknowledged that he had filed a worker's compensation claim while working as a U.S. Postal Service letter carrier.  Some private records associated with that claim are in the record; but those appear to be incomplete.  The appellant's theory of entitlement is based on the cumulative effect of being on his feet for several years of Reserve service.  However, he also has a long history of work as a letter carrier (which presumably would be a risk factor for foot problems).  Consequently, complete records pertaining to his Postal Service employment and workers compensation claim must be secured.  

Finally, the only VA examination report pertaining to this matter of record shows diagnoses other than pes planus (including the claimed plantar fasciitis, and bilateral calcaneal spurs).  However, the medical opinion provided does not address those diagnoses.  Also, as noted above, the May 2008 VA examination and opinion were based on a record which did not include confirmation of the appellant's periods of active duty service.  Thus, the opinion offered was based on an incomplete factual premise, and is inadequate.

Accordingly, the case is REMANDED for the following:

1. The appellant should be asked to identify all periods of service when he claims the foot disabilities he seeks to have service-connected were incurred or aggravated.  

The AOJ should arrange for verification of each such alleged period of service, i.e., whether or not the appellant was serving in line of duty at the times, on active duty, ACDUTRA, or INACDUTRA.  His duties during such periods should also be ascertained.  The AOJ should make formal findings in a memorandum for the record as to whether or not each alleged period was indeed a period of active duty in line of duty (to include periods of ACDUTRA/INACDUTRA) and whether the appellant's duties during the verified  periods resulted in injury, or involved repetitive action trauma or prolonged standing.


2. The AOJ should also ask the appellant to provide the identifying information and authorizations needed for VA to secure all records associated with his worker's compensation claim filed while he was employed by the U.S.P.S. as a letter carrier, to specifically include copies all determinations made and of the medical records considered in conjunction with the determinations.  If such records are unavailable, the reason for their unavailability must be noted in the record.

3. Then, the AOJ should arrange for the appellant to be examined by a podiatrist or orthopedist to determine the nature and likely etiology of his claimed bilateral foot disability.  The entire record must be reviewed in conjunction with the examination, and all tests or studies deemed necessary should be completed.  The AOJ must advise the examiner of those periods of service when the appellant served in line of duty, and of what his duties during such periods involved (whether foot injury or prolonged standing or walking).  Based on an examination of the appellant and review of the record, the examiner must provide opinions that respond to the following:

a. Please identify, by medical diagnosis, each foot disability entity found.

b. For each such disability diagnosed, please opine as to whether such was at least as likely as not (a 50 percent or better probability) either caused or aggravated by the appellant's ACDUTRA or INACDUTRA service, to specifically include as the cumulative result of prolonged standing, walking, or otherwise being on his feet during acknowledged periods of ACDUTRA or INACDUTRA.  

c. If it is determined that a diagnosed foot disability was not caused, but was aggravated during a period of ACDUTRA or INACDUTRA, the examiner should specify, to the extent possible, the degree of foot disability that resulted from such aggravation (i.e., identify the baseline level of severity of the foot disability before the aggravation occurred, and the level of severity of the foot disability after the aggravation).  In particular, the examiner should note the appellant's history of work as a letter carrier and identify, to the extent possible, the extent of the foot disability that is attributable to his ACDUTRA/INACDUTRA service versus any due to civilian occupations.  

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate.  

4. 
The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative an opportunity to respond before returning the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

